Case: 13-13569    Date Filed: 09/29/2015   Page: 1 of 3


                                                      [DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 13-13569
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket Nos. 1:10-cv-23517-CMA,
                         1:07-cr-20305-CMA-1


TRAVIS BECKLES,

                                              Petitioner - Appellant,

versus

UNITED STATES OF AMERICA,

                                              Respondent - Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (September 29, 2015)

            ON REMAND FROM THE SUPREME COURT
                   OF THE UNITED STATES



Before WILSON, ANDERSON, and EDMONDSON, Circuit Judges.
              Case: 13-13569     Date Filed: 09/29/2015   Page: 2 of 3


PER CURIAM:



      In this appeal, Travis Beckles challenged the district court’s denial of his

counseled 28 U.S.C. § 2255 motion to vacate his sentence. See Beckles v. United

States, 579 F. App’x 833 (11th Cir. 2014) (unpublished). Beckles argued that he

was sentenced improperly as a career offender under U.S.S.G. § 4B1.1; he

contends his conviction for unlawful possession of a sawed-off shotgun was no

“crime of violence.” Id. We affirmed the district court’s ruling, concluding that

Beckles’s argument was foreclosed by our decision in United States v. Hall, 714
F.3d 1270 (11th Cir. 2013). Id. The Supreme Court has now vacated our decision

and remanded the case to us for additional consideration in the light of Johnson v.

United States, 135 S. Ct. 2551 (2015). After additional review, we affirm.

      Beckles was sentenced properly as a career offender under U.S.S.G. §

4B1.1. Beckles had at least two prior felony convictions for drug offenses. And

Beckles’s offense of conviction -- unlawful possession of a sawed-off shotgun --

constitutes a “crime of violence” under section 4B1.1. See U.S.S.G. § 4B1.2 cmt.

n.1 (providing expressly that the unlawful possession of “a firearm described in 26

U.S.C. § 5845(a) (e.g., a sawed-off shotgun or sawed-off rifle, silencer, bomb, or

machine gun) is a ‘crime of violence.’”); Hall, 714 F.3d at 1274 (concluding that




                                          2
              Case: 13-13569     Date Filed: 09/29/2015   Page: 3 of 3


the Guidelines commentary in U.S.S.G. § 4B1.2 is binding and, thus, that the

possession of a sawed-off shotgun qualifies as a “crime of violence”).

      The Supreme Court’s decision in Johnson -- in which the Supreme Court

struck down, as unconstitutionally vague, the residual clause of the Armed Career

Criminal Act (“ACCA”) -- does not control this appeal. Beckles was sentenced as

a career offender based not on the ACCA’s residual clause, but based on express

language in the Sentencing Guidelines classifying Beckles’s offense as a “crime of

violence.” Johnson says and decided nothing about career-offender enhancements

under the Sentencing Guidelines or about the Guidelines commentary underlying

Beckles’s status as a career-offender.

      Our decision in Hall remains good law and continues to control in this

appeal. See Atl. Sounding Co., Inc. v. Townsend, 496 F.3d 1282, 1284 (11th Cir.

2007) (“Under our prior panel precedent rule, a later panel may depart from an

earlier panel’s decision only when the intervening Supreme Court decision is

‘clearly on point.’”). Accordingly, we affirm.

      AFFIRMED.




                                         3